Case 5:19-cv-00192-JPB Document 211 Filed 09/08/20 Page 1 of 6 PageID #: 1563




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


UNITED STATES OF AMERICA, ex rel.                       )
LOUIS LONGO,                                            )    CIVIL ACTION NO. 5:19-CV-192
                                                        )    (JUDGE BAILEY)
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
WHEELING HOSPITAL, INC.,                                )
R & V ASSOCIATES, LTD., and                             )
RONALD L. VIOLI,                                        )
                                                        )
                       Defendants.                      )

                        NOTICE OF SETTLEMENT AND
              STIPULATED MOTION FOR 21-DAY EXTENSION OF STAY

       All Parties, through their undersigned counsel, respectfully submit this notice of settlement

and request that the Court enter the attached Proposed Order extending the stay of this litigation

by 21 days. In support, the Parties state as follows:

       1.      On January 6, 2020, this Court granted the Parties’ stipulated request to stay this

litigation for 60 days for purposes of settlement discussions, see ECF Nos. 197, 198. On March

5, May 5, and July 7, the Court granted the Parties’ stipulated requests to extend the stay by 60

days, see ECF Nos. 200, 205, 210.

       2.      On September 8, 2020, the United States, Wheeling Hospital, and Relator Louis

Longo executed a settlement agreement resolving this lawsuit. In accordance with that agreement,

Wheeling Hospital will pay a settlement amount to the United States via wire transfer within 14

days. Thereafter, the parties will submit a joint stipulation dismissing this lawsuit. The parties

respectfully request that the Court extend its stay over these proceedings an additional 21 days to
Case 5:19-cv-00192-JPB Document 211 Filed 09/08/20 Page 2 of 6 PageID #: 1564




permit Wheeling Hospital to transfer the settlement amount and to permit the parties to file a

stipulated dismissal of this lawsuit.

Dated: September 8, 2020                          Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General
                                                  Civil Division

                                                  WILLIAM J. POWELL
                                                  United States Attorney
                                                  Northern District of West Virginia

                                                  /s/ Rohith V. Srinivas
                                                  ROHITH V. SRINIVAS
                                                  LAURIE A. OBEREMBT
                                                  Attorneys, Civil Division
                                                  U.S. Department of Justice
                                                  175 N Street, N.E.
                                                  Washington, D.C. 20002
                                                  (202) 307-6604
                                                  Rohith.V.Srinivas@usdoj.gov

                                                  /s/ Christopher J. Prezioso
                                                  CHRISTOPHER J. PREZIOSO
                                                  Assistant United States Attorney
                                                  WV Bar No. 9384
                                                  Northern District of West Virginia
                                                  1125 Chapline Street, Suite 3000
                                                  Wheeling, WV 26003
                                                  (304) 234-7746
                                                  Christopher.J.Prezioso@usdoj.gov

                                                  Attorneys for the United States
Case 5:19-cv-00192-JPB Document 211 Filed 09/08/20 Page 3 of 6 PageID #: 1565




                                         /s/ Amy L. Easton
                                         AMY L. EASTON
                                         Phillips & Cohen LLP
                                         2000 Massachusetts Ave NW
                                         Washington, DC 20036

                                         /s/ Jeffrey W. Dickstein
                                         JEFFREY W. DICKSTEIN
                                         Phillips & Cohen LLP
                                         200 S Biscayne Blvd # 2790
                                         Miami, FL 33131

                                         /s/ Christina S. Terek
                                         CHRISTINA S. TEREK
                                         Spilman Thomas & Battle, PLLC
                                         1233 Main St
                                         Wheeling, WV 26003

                                         Attorneys for Louis Longo
Case 5:19-cv-00192-JPB Document 211 Filed 09/08/20 Page 4 of 6 PageID #: 1566




                                         /s/ Marc B. Chernenko
                                         Marc B. Chernenko
                                         William E. Watson & Associates
                                         PO Box 111
                                         Wellsburg, WV 26070
                                         304-737-0881
                                         304-737-9853 (fax)
                                         wewalaw@aol.com

                                         /s/ Meena T. Sinfelt
                                         Meena T. Sinfelt
                                         William R. Martin
                                         David Frazee
                                         Barnes & Thornburg, LLP
                                         1717 Pennsylvania Avenue, NW, Suite 500
                                         Washington, D.C. 20006-4623
                                         Telephone: (202) 371-6378
                                         Meena.Sinfelt@btlaw.com

                                         Attorneys for Wheeling Hospital, Inc.
Case 5:19-cv-00192-JPB Document 211 Filed 09/08/20 Page 5 of 6 PageID #: 1567




                                         /s/ Kristen Andrews Wilson
                                         Kristen Andrews Wilson, Esq. (WV 11342)
                                         Steptoe & Johnson PLLC
                                         1233 Main Street, Suite 3000
                                         P.O. Box 751
                                         Wheeling, WV 26003
                                         Phone: (304) 233-0000
                                         Fax: (304) 233-0014

                                         /s/ Stephen S. Stallings
                                         Stephen S. Stallings
                                         310 Grant Street, Suite 3600
                                         Pittsburgh, PA 15219
                                         T: 412.322.7777
                                         F: 412.322.7773
                                         attorney@stevestallingslaw.com

                                         /s/ Kerry Brainard Verdi
                                         Kerry Brainard Verdi
                                         Benjamin R. Ogletree
                                         Verdi & Ogletree PLLC
                                         1325 G Street, NW, Suite 500
                                         Washington, DC 20005
                                         phone: 202.449.7703
                                         fax: 202.449.7701
                                         kverdi@verdiogletree.com
                                         bogletree@verdiogletree.com

                                         Attorneys for R&V Associates, Ltd. and
                                         Ronald L. Violi
Case 5:19-cv-00192-JPB Document 211 Filed 09/08/20 Page 6 of 6 PageID #: 1568




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, I electronically filed the foregoing Notice and

Stipulated Motion using the Court’s CM/ECF system, which will send a notice of filing to all

counsel of record.



                                                    /s/ Christopher J. Prezioso
                                                    CHRISTOPHER J. PREZIOSO
                                                    Assistant United States Attorney
                                                    WV Bar No. 9384
                                                    Northern District of West Virginia
                                                    1125 Chapline Street, Suite 3000
                                                    Wheeling, WV 26003
                                                    (304) 234-7746
                                                    Christopher.J.Prezioso@usdoj.gov
